Case: 19-40464     Document: 00515923444         Page: 1     Date Filed: 07/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 19-40464                        July 1, 2021
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Silvestre Marcial-Pedro,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                              No. 4:18-CR-159-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Silvestre Marcial-Pedro pleaded guilty of illegal reentry after removal
   and was sentenced within the advisory guidelines range. He appeals the
   sentence,, contending that the district court erred by not properly applying
   U.S.S.G. § 5G1.3(b). He maintains that he was entitled to have his sentence


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40464      Document: 00515923444           Page: 2   Date Filed: 07/01/2021




                                     No. 19-40464


   adjusted to account for the time that he served on a sentence for a state DWI
   conviction. He further avers that the district court had to order his federal
   sentence to run concurrently with the undischarged portion of the state sen-
   tence. Because he failed to object on these bases in the district court, we
   review for plain error only. See Puckett v. United States, 556 U.S. 129, 135
   (2009).
          Section 5G1.3(b) states that if a term of imprisonment resulted from a
   prior offense that is relevant conduct to the offense of conviction under
   U.S.S.G. § 1B1.3(a)(1), (2), or (3), the court shall adjust the sentence for the
   offense of conviction to account for any period of imprisonment served on
   the undischarged term of imprisonment if the court finds that the Bureau of
   Prisons will not credit the period of imprisonment. § 5G1.3(b)(1). The sen-
   tence for the offense of conviction shall run concurrently with the remainder
   of the undischarged term. § 5G1.3(b)(2).
          When Marcial-Pedro was sentenced for the instant conviction, he had
   been discharged from custody for his state conviction and was subject to a
   term of parole. Because we have not decided whether a defendant on parole
   has an undischarged term of imprisonment under § 5G1.3(b), and given the
   lack of consensus among the circuit courts, any error involving the appli-
   cation of § 5G1.3(b) was not clear or obvious. See United States v. Hankton,
   875 F.3d 786, 794−95 (5th Cir. 2017); United States v. Salinas, 480 F.3d 750,
   759 (5th Cir. 2007). Moreover, Marcial-Pedro’s prior conviction was not rel-
   evant conduct to the instant offense, so § 5G1.3(b) is inapposite in any event.
   See § 5G1.3, comment. (n.2(B)).
          Marcial-Pedro also asserts that the sentence imposed is substantively
   unreasonable. He urges that the district court did not properly account for
   his cultural assimilation. We need not determine whether he preserved this
   claim because he cannot prevail even on abuse-of-discretion review. See




                                          2
Case: 19-40464      Document: 00515923444           Page: 3     Date Filed: 07/01/2021




                                     No. 19-40464


   United States v. Navarro-Jusino, 993 F.3d 360, 362 n.2 (5th Cir. 2021).
          The district court made an individualized assessment in light of the
   facts and circumstances and decided that a sentence within the guidelines
   range adequately accounted for the 18 U.S.C. § 3553(a) factors. We will not
   reweigh the district court’s evaluation of the § 3553(a) factors or their relative
   importance. See Gall v. United States, 552 U.S. 38, 51−52 (2007). Marcial-
   Pedro has failed to rebut the presumption that his within-guidelines sentence
   is reasonable. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
          Although cultural assimilation can be a mitigating factor and the basis
   for a downward departure, nothing requires the district court to afford the
   factor dispositive weight. See United States v. Rodriguez, 660 F.3d 231, 232,
   234–35 (5th Cir. 2011); United States v. Lopez–Velasquez, 526 F.3d 804, 807
   (5th Cir. 2008). Marcial-Pedro’s request that we reexamine the district
   court’s sentencing decision and its evaluation of the sentencing factors
   reflects his disagreement with the sentence, which is insufficient to rebut the
   presumption of reasonableness. See United States v. Ruiz, 621 F.3d 390, 398
   (5th Cir. 2010); United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th
   Cir. 2008).
          To the extent that Marcial-Pedro seeks to assert other claims, he has
   not briefed them adequately. Thus, he has waived them on appeal. See Fed.
   R. App. P. 28(a)(8)(A); United States v. Davis, 609 F.3d 663, 698 (5th Cir.
   2010); see also United States v. Wilkes, 20 F.3d 651, 653 (5th Cir. 1994).
          The judgment of sentence is AFFIRMED.




                                           3